June 26, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            STEVEN FRANKOFF, Appellant

NO. 14-11-00152-CV                        V.

                 SUSAN NORMAN AND MIKE EASTON, Appellees
                                ____________________
       This cause, an appeal from the judgment in favor of appellees, Susan Norman and
Mike Easton, signed February 14, 2011, was heard on the transcript of the record. We
have inspected the record and find the trial court erred by granting summary judgment in
favor of appellee, Susan Norman. We therefore order that the portions of the judgment in
favor of appellee, Susan Norman, are REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court's opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellant, Steven Frankoff, to pay his costs and Appellant Mike Easton’s
costs incurred in this appeal. We order appellee, Susan Norman, to pay her costs incurred
in this appeal. We further order this decision certified below for observance.